COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Abraham Jhamell Jackson v. The State of Texas

Appellate case number:    01-12-01041-CR

Trial court case number: 1312812

Trial court:              176th District Court of Harris County

       On October 24, 2013, we abated this case for a hearing to determine indigence matters
and appointment of counsel. We are in receipt of a reporter’s record from that hearing and
supplemental clerk’s record indicating Patricia Sedita has been appointed as new appellate
counsel for Abraham Jackson.
       Accordingly, we REINSTATE this case on the Court’s active docket.

       The clerk’s record has previously been filed. Because Jackson has been found indigent,
the court reporter is ORDERED to file a full record of the underlying proceedings within 30
days of the date of this order, at no cost to Jackson. Due to the age of this appeal, no
extensions will be granted for filing of the reporter’s record.

        Appellant’s brief is ORDERED to be filed within 30 days of the date the full reporter’s
record is filed. See TEX. R. APP. P. 38.6(a). Again, due to the age of this appeal, no extensions
will be granted for filing of appellant’s brief. Ms. Sedita is aware of the age of this case and
accepted the appeal on those terms. Appellee’s brief, if any, is ORDERED to be filed within 30
days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: ____/s/Justice Harvey Brown
                   X Acting individually  Acting for the Court


Date: January 17, 2014